DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes (e.g. 40) in figure 1 should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an external power supply outside the power converter” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Inoue (US 2015/0138843).
(see figures 1-18) a power conversion device (figure 1, part 10), comprising: a power converter (figures 1 and 2, part 13) to perform bidirectional DC-to-DC conversion (figures 1 and 2, part 13)(paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio, and become capable of a rectifier operation for converting an alternating current to a direct current when the switching devices 31a to 31d and 32a to 32d are turned off (corresponding to Duty ratio=0%), respectively) between primary- side direct-current (DC) terminals (figure 2, part left storage battery side terminals) and secondary-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals); and a controller (figure 1, part 14) to control operation of the power converter (figures 1 and 2, part 13), wherein the power converter (figures 1 and 2, part 13) includes: a primary-side bridge circuit (figure 2, part 42) that performs bidirectional DC-to-AC power conversion (figure 2, part 42) between the primary-side DC terminals (figure 2, part left storage battery side terminals) and primary-side alternating-current (AC) terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d), the primary-side bridge circuit (figure 2, part 42) including semiconductor switching elements (figure 2, parts 32a-32d); a secondary-side bridge circuit (figure 2, part 41) that performs bidirectional DC-to-AC power conversion (figure 2, part 41) between the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals) and secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of , the secondary-side bridge circuit (figure 2, part 41) including semiconductor switching elements (figure 2, parts 31a-31d) (paragraph [0043]; the first and second power converters 41,42 become capable of an inverter operation for performing bidirectional DC/AC conversion when the switching devices 31a to 31d and 32a to 32d are on/off driven, respectively, based on each command value of the Duty ratio); and an inductance element (figure 2, part inductance element generated by 35 and 36) connected between the primary-side AC terminals  (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) and the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), wherein in a start-up control (figure 1, part 14; start-up control) in which the primary-side DC terminals are charged to a predetermined voltage (figure 2, part left storage battery side terminals) and the secondary-side DC terminals are charged to a predetermined voltage  (figure 2, part right DC/AC conversion circuit side terminals) by an external power supply outside the power converter  (figure 2, part external power supply [3 and 17] outside the power converter 13)(paragraph [0086]; the first rectifier-control mode [figure 5] is adopted at the startup time, so that the charging current amount to the storage battery 1 is slowly elevated), the controller (figure 1, part 14) performs a charge control in which one-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), which are one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals  (figure 2, part right DC/AC conversion circuit side terminals), are charged  (figure 2, part right DC/AC conversion circuit side terminals) (figure 15, part at the beginning the DC-Bus Voltage [a] charge to , while switching operations of the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit are stopped (figure 2, part 41)(paragraphs [0095]-[0097]; in the case of allowance of charging ("Yes" in Step S11), the storage-battery control circuit 56 issues an order to the DC/AC control circuit 18 to connect with the power system 3… Upon receiving a startup order from the storage-battery control circuit 56, the DC/AC control circuit 18 starts controlling the DC/AC conversion circuit 17 so that the DC-bus voltage becomes a predetermined value… The storage-battery control circuit 56 monitors the value of DC-bus voltage outputted from the voltmeter 15, and waits until the DC-bus voltage of the DC-line bus 21 becomes the predetermined voltage. When the DC-bus voltage becomes the predetermined voltage, the storage-battery control circuit 56 outputs a charging request to the storage-battery management unit 2 in the storage battery 1), and, subsequently, other-side DC terminals (figure 2, part left storage battery side terminals), which are the other one of (i) the primary-side DC terminals and (ii) the secondary-side DC terminals (figure 2, part left storage battery side terminals), are charged (figure 2, part left storage battery side terminals), in the charge control (figure 5, part charge control), an one-side bridge circuit (figure 2, part 41) connected to the one-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals) performs a switching operation (figures 2 and 5, parts Gc and Gd) so as to output to the inductance element (figure 2, part inductance element generated by 35 and 36) an AC voltage whose voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) has been subjected to a variable control (figure , and an other-side bridge circuit (figure 2, part 42) connected to the other-side DC terminals (figure 2, part left storage battery side terminals) stops a switching operation (figures 2 and 5, parts Ga and Gb; No switching) and operates in a diode rectifying mode (paragraph [0054]-[0058]; the switching devices 31a to 31d of the first power converter 41 are driven by the control signals Gc, Gd based on the generated command values C,D, that is, the first power converter 41 is controlled under the output variable control according to the inverter operation, to thereby generate AC power. In contrast, the switching devices 32a to 32d of the second power converter 42 are prevented from switching by fixing their nodes to OFF. By controlling in this manner, the respective switching devices 32a to 32d of the second power converter 42 act as diode switches that rectify the AC power), the one-side bridge circuit (figure 2, part 41) being one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 41), the other-side bridge circuit (figure 2, part 42)  being the other one of the primary-side bridge circuit and the secondary-side bridge circuit (figure 2, part 42), and the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that the voltage pulse width (figure 2, part AC voltage generated at the middle of 31a/31b and 31c/31d) is smaller (figure 15, part command value [c; Duty ratio]; more smaller at t1 than t2) for a greater voltage difference (figure 15, parts DC-Bus voltage [a] and Command value [c]; at the beginning of t1, the voltage difference [between right DC/AC conversion circuit side terminals and left storage battery side terminals] is greater  of the one-side DC terminals (figure 2, part right DC/AC conversion circuit side terminals) from the other-side DC terminals  (figure 2, part left storage battery side terminals)(paragraph [0106]-[0112]; since the DC/DC conversion circuit 13 is to be started up with the first rectifier-control mode, the DC-bus voltage of the DC-line bus 21 is elevated to 400V (upper limit voltage of the system). This is from the following reason. In the rectifier-control mode, an AC voltage (AC power) is generated in the power supply side, and, in the power reception side, the AC voltage (AC power) inputted from the power supply side is diode-rectified to be converted to a DC voltage (DC power). Therefore, as shown in FIG. 11, the larger the difference between the DC-bus voltage and the battery voltage of the storage battery 1, the more the current amount (power amount) can be gained. Meanwhile, as shown in FIG. 12, although the ripple in the charging current increases as the DC-bus voltage becomes higher, it is smaller in the rectifier-control mode than in the inverter-control mode, so that deterioration caused by charging on the storage battery 1 can be reduced to be small. Accordingly, there is an effect that, by elevating the DC-bus voltage to 400V, the charging current range capable of being managed in the first rectifier-control mode can be enlarged so that the applicable chance of the first inverter-control mode is reduced, to thereby achieve reduction of deterioration caused by charging on the storage battery 1).
(see figures 1-18) in the charge control (figures 2 and 5, parts Gc and Gd), the controller (figure 1, part 14) causes the voltage pulse width to change (figure 15, part command value [c; Duty ratio]; between t1 and t2) in proportional to a value obtained by dividing a predetermined peak current value (figure 15, part charging current [b]; predetermined peak current value at the target value for charging current) by the voltage difference (figure 10, parts the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]).
Regarding claim 7, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the controller (figure 1, part 14) sets the voltage pulse width (figure 15, part command value [c; Duty ratio] at rectifier-control mode between t1-t2) for the charge control (figure 5, part charge control), in accordance with a predetermined relationship (figure 10, part relationship of command value [Duty ratio], storage battery voltage and DC-bus voltage) of the voltage pulse width (figure 15, part command value [c; Duty ratio] at rectifier-control mode between t1-t2) and a combination of a primary-side DC voltage between the primary-side DC terminals  (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a secondary-side DC voltage between the secondary-side DC terminals  (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0106]-[0112]; since the DC/DC conversion circuit 13 is to be started up with the first rectifier-control mode, the DC-bus voltage of the DC-line bus 21 is elevated to .
Regarding claim 8, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit (figure 2, part 41) each have a plurality of legs connected in parallel (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) between the primary-side DC terminals  (figures 1 and 2, part left storage battery side terminals) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals), the plurality of legs (figure 2, part legs 32a/32b, 32c/32d,  each have the semiconductor switching elements (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) forming an upper arm (figure 2, parts 32a, 32c, 31a and 31c) and a lower arm (figure 2, parts 32b, 32d, 31b and 31d) which are connected in series between the primary-side DC terminals (figures 1 and 2, part left storage battery side terminals) via the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals) via the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), and turn on and off complementarily during the switching operation (figures 2 and 5, parts Gc and Gd), and in the charge control (figure 5, part charge control), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that an on-period length of the semiconductor switching elements (figures 2 and 5, parts Gc and Gd) included in the upper arm of each of the plurality of legs of the one-side bridge circuit (figure 2, part 41) changes in accordance with the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2).
Regarding claim 9, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the primary-side bridge circuit (figure 2, part 42) and the secondary-side bridge circuit (figure 2, part 41) each have a plurality of legs connected in parallel (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) between the primary-side DC terminals  (figures 1 and 2, part left storage battery side terminals) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals), the plurality of legs (figure 2, part legs 32a/32b, 32c/32d,  each have the semiconductor switching elements (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) forming an upper arm (figure 2, parts 32a, 32c, 31a and 31c) and a lower arm (figure 2, parts 32b, 32d, 31b and 31d) which are connected in series between the primary-side DC terminals (figures 1 and 2, part left storage battery side terminals) via the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) or between the secondary-side DC terminals (figures 1 and 2, part right DC/AC conversion circuit side terminals) via the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d), and complementarily turn on and off during the switching operation (figures 2 and 5, parts Gc and Gd), and in the charge control (figure 5, part charge control), the controller (figure 1, part 14) controls the switching operation of the one-side bridge circuit (figure 2, part 41) so that an on-period length and an off-period length of the semiconductor switching elements (figures 2 and 5, parts Gc and Gd) included in the upper arm and the lower arm of each of the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) are the same and a phase difference between switching patterns (figure 5, parts Gc and Gd) of the plurality of legs (figure 2, part legs 32a/32b, 32c/32d, 31a/31b and 31c/31d) changes in accordance with the voltage pulse width  (figure 15, part command value [c; Duty ratio]; between t1 and t2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843), in view of Ortiz (US 2016/0043623).
Regarding claim 3, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) is calculated from a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1). However, Inoue does not expressly disclose an absolute value.
Ortiz teaches (see figure 2) an absolute value (figure 2, part absolute value from 255) of a difference (figure 2, part difference from 250) (paragraph [0023]; an absolute value circuit 255).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Inoue with the absolute value features as taught by Ortiz and obtain the voltage difference is calculated from an absolute value of a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals and a detection value of a secondary-side DC voltage between the secondary-side DC terminals, because it provides more accurate and efficient control. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843).
Regarding claim 4, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) is calculated from a difference between a detection value of a primary-side DC voltage between the primary-side DC terminals (figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15)(paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1); the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2), a peak value of an AC current (figure 15, part charging current [b]; a peak current value at the target value for charging current) that flows through one-side AC terminals  (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d) connected to the one-side bridge circuit (figure 2, part 41), the one-side AC terminals  (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d) being one of (i) the primary-side AC terminals (figure 2, part primary-side AC terminals at the middle of 32a/32b and 32c/32d) and (ii) the secondary-side AC terminals (figure 2, part secondary-side AC terminals at the middle of 31a/31b and 31c/31d). However, Inoue does not expressly disclose the voltage difference is calculated as an estimate that is proportional to a value obtained by dividing, by the voltage pulse width, a peak value of an AC current that flows through one-side AC terminals connected to the one-side bridge circuit, the one-side AC terminals being one of (i) the primary-side AC terminals and (ii) the secondary-side AC terminals.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to calculate the voltage difference of Inoue as an estimate that is proportional to a value obtained by dividing, by the voltage pulse width, a peak value of an AC current that flows through one-side AC terminals connected to the one-side bridge circuit, the one-side AC terminals being one of (i) the primary-side AC terminals and (ii) the secondary-side AC terminals in order to obtain another alternative that result in an efficient switching control.  Additional, the invention would perform equally well with the voltage difference calculation as taught by Inoue. 
Regarding claim 5, Inoue discloses everything claimed as applied above (see claim 4). Further, Inoue discloses (see figures 1-18) the AC current  (figure 2, part AC current at secondary-side AC terminals at the middle of 31a/31b and 31c/31d) is detected at a current detection point (figure 1, part through 16) provided in a predetermined phase for each cycle of the switching operation  (figure 5, part for each cycle of the switching operation), a start point (figure 15, part command value [c; Duty ratio]; start point at t1) and an end point (figure 15, part command value [c; Duty ratio]; end point at t2) of a voltage pulse whose voltage pulse width is controlled (figure 15, part command value [c; Duty ratio]; between t1 and t2), are positioned before and after the current detection point (figure 1, part through 16), and the peak value of the AC current is calculated (figure 15, part charging current [b]; a peak current value at the target value for charging current), using a ratio of the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2) to a duration of (figure 15, part charging current [b] and command value [c; Duty ratio]; start point at t1) to the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point), and a detection value of the AC current (figure 1, part through 16) at the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point).
Regarding claim 6, Inoue discloses everything claimed as applied above (see claim 5). Further, Inoue discloses (see figures 1-18) the start point (figure 15, part command value [c; Duty ratio]; start point at t1) and the end point of the voltage pulse(figure 15, part command value [c; Duty ratio]; end point at t2) are symmetrically positioned on opposite sides of the current detection point (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point), and the peak value of the AC current is calculated (figure 15, part charging current [b]; a peak current value at the target value for charging current), using the detection value of the AC current (figure 1, part through 16) at the current detection point multiplied by two (figure 15, part charging current [b] and command value [c; Duty ratio]; the current detection point).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0138843), in view of Kolar et al. (US 2018/0159424), hereinafter Kolar.
Regarding claim 10, Inoue discloses everything claimed as applied above (see claim 1). Further, Inoue discloses (see figures 1-18) the power conversion device (figure 1, part 10) includes the power converter (figures 1 and 2, part 13), in the charge control (figure 5) during the start-up control (figure 15, part start-up between 0 to t2), the controller (figure 1, part 14) controls the voltage pulse width (figure  for the converter (figures 1 and 2, part 13) by applying an amount of modification for DC voltage of the other-side DC terminals of the converter (figures 1 and 2, part left storage battery side terminals). However, Inoue does not expressly disclose a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, in the charge control during the start-up control, the controller controls the voltage pulse width for each of the plurality of converter cells by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells, and a summation of amounts of the modification for the plurality of converter cells is zero.
Kolar teaches (see figures 1-15) the power conversion device (figure 1) includes a plurality of converter cells (figures 1 and 3, parts 21-2n3) connected in cascade (figure 3, parts 21-2n3), the plurality of converter cells (figures 1 and 3, parts 21-2n3) each being the power converter (figures 1, 3 and 11, parts 21-2n3), in the charge control during the start-up control (figure 11, part 222)(paragraph [0052]; the start-up mode), the controller (figure 11, part 222) controls the voltage pulse width (figure 11, part through 211-218) for each of the plurality of converter cells (figures 1 and 3, parts 21-2n3) by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells (figures 1 and 3, parts 21-2n3; DC voltages V31-V3n3), and a summation of amounts of the modification for the plurality of converter cells is zero (figures 1 and 3, parts 21-2n)(paragraphs [0043]-[0054]; in the start-up mode, to drive the at least one half-bridge such that power is internally dissipated in the second converter cell… the half-bridges 211, 212 and 213, 214, when used as dissipation circuits, are operated synchronously. That is, the high-switches 211, 213 are switched on and off synchronously .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Inoue with the plurality of converter cells features as taught by Kolar and obtain the power conversion device includes a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, in the charge control during the start-up control, the controller controls the voltage pulse width for each of the plurality of converter cells by applying an amount of modification for equilibrating DC voltages of the other-side DC terminals of the plurality of converter cells, and a summation of amounts of the modification for the plurality of converter cells is zero, because the combination result in an efficient startup control for multi-cell power converter (paragraphs [0005] and [0006]).
Regarding claim 11, Inoue discloses everything claimed as applied above (see claim 4). Further, Inoue discloses (see figures 1-18) the power conversion device (figure 1, part 10) includes the power converter (figures 1 and 2, part 13), in the charge control (figure 5) during the start-up control (figure 15, part start-up between 0 to t2), the controller (figure 1, part 14) controls the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2) for the converter (figures 1 and 2, part 13), and calculates the voltage difference (figure 2, part the voltage difference between right DC/AC conversion circuit side terminals [DC-Bus voltage] and left storage battery side terminals [Storage battery voltage]) from a difference between a detection value of a primary-(figures 1 and 2, part voltage between left storage battery side terminals; through 11) and a detection value of a secondary-side DC voltage between the secondary-side DC terminals (figures 1 and 2, part voltage between right DC/AC conversion circuit side terminals; through 15) (paragraph [0110]; the difference between the DC-bus voltage and the battery voltage of the storage battery 1); a peak value of an AC current (figure 15, part charging current [b]; a peak current value at the target value for charging current) and the voltage pulse width (figure 15, part command value [c; Duty ratio]; between t1 and t2). However, Inoue does not expressly disclose a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, and in the charge control during the start-up control, the controller commonly controls the voltage pulse width of each of the plurality of converter cells, and calculates the voltage difference as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width.
Kolar teaches (see figures 1-15) the power conversion device (figure 1) includes a plurality of converter cells (figures 1 and 3, parts 21-2n3) connected in cascade (figure 3, parts 21-2n3), the plurality of converter cells (figures 1 and 3, parts 21-2n3) each being the power converter (figures 1, 3 and 11, parts 21-2n3), in the charge control during the start-up control (figure 11, part 222)(paragraph [0052]; the start-up mode), the controller (figure 11, part 222) controls the voltage pulse width (figure 11, part through 211-218) for each of the plurality of converter cells (figures 1 and 3, parts 21-2n3) (paragraphs [0043]-[0054]; in the start-up mode, to drive the at least one half-bridge such that power is internally dissipated in the second converter cell… the half-.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power conversion device of Inoue with the plurality of converter cells features as taught by Kolar, because the combination result in an efficient startup control for multi-cell power converter (paragraphs [0005] and [0006]).
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to calculate the voltage difference of the combination of Inoue and Kolar as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width and obtain the power conversion device includes a plurality of converter cells connected in cascade, the plurality of converter cells each being the power converter, and in the charge control during the start-up control, the controller commonly controls the voltage pulse width of each of the plurality of converter cells, and calculates the voltage difference as an estimate that is proportional to a value obtained by dividing a maximum of peak values of AC currents of the plurality of converter cells by the voltage pulse width, in order to obtain another alternative that result in an efficient switching control.  Additional, the invention would perform equally well with the voltage difference calculation as taught by Inoue. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839